Citation Nr: 0834489	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
kidney failure claimed as resulting from taking Voltaren, 
medication prescribed at a VA medical facility.  

2.	Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
proctitis claimed as resulting from radiation treatment for 
prostate cancer administered at a VA medical facility from 
March to May 1999.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to June 
1947 and from March 1951 to March 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2005.  

The case was remanded by the Board in October 2005.  

In an October 2006 decision, the Board denied the issues on 
appeal, as well as the issue of service connection for a 
disability due to ionizing radiation in Japan.  The appellant 
appealed the Board's denial of the issues on appeal, but not 
the issue related to radiation exposure in Japan, to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated, in part, pursuant to a 
March 2008 Order, following a Joint Motion for Partial 
Remand.  The parties requested that the Court vacate the 
Board's October 2006 decision, in part, and remand the matter 
so that the Board could insure complete compliance with the 
Board's October 2005 remand.  The Court granted the joint 
motion and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2008 Joint Motion indicated that the directions 
mandated by the Board in the October 2005 were not completely 
complied with.  Specifically it was indicated that the 
medical opinion obtained at the Board's direction in February 
2006 did not include address a December 2002 opinion of 
R.K.Rahman, M.D. or a June 2003 opinion of L.S. Peters, M.D.  
It was indicated that this should have been included in the 
medical opinion of February 2006.  A remand by the Board 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  Under these 
circumstances, an additional examination is necessary.  In 
addition, subsequent to the Court's order, the veteran has 
had several additional opinions, both dated in July 2008, 
submitted.  These must also be addressed in the medical 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the veteran 
to undergo a medical examination.  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that any currently diagnosed kidney 
failure was proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
on the part of VA in prescribing Voltaren.  
The examiner is requested to address both the 
December 2002 and July 2008 private medical 
opinions.  A second opinion is requested 
regarding the veteran's proctitis.  The 
examiner is requested to address both the 
June 2003 and July 2008 private medical 
opinions.  The claims folder should be made 
available for review in connection with this 
examination.  The examiners should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



